DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the metes and bounds of the electric circuit of claim 11 is unclear. Method claim 16 only claims the first switch of the electric circuit of claim 11. Therefore it is not clear if the full apparatus is required. 
Regarding claim 17, the metes and bounds is unclear. Method claim 17 only claims the first switch of the electric circuit of claim 11. Therefore it is not clear if the full apparatus is required. 
Regarding claim 18, the metes and bounds are unclear. Method claim 18 only claims the first switch and second switch of the electric circuit of claim 11. Therefore it is not clear if the full apparatus is required. 

Regarding claim 19, the metes and bounds are unclear.  Method claim 19, only claim  the first switch and second switch of claim 11. Therefore it is not clear if the full apparatus is required. 

Regarding claim 20, the metes and bounds are unclear. Method claim 20, only claims the second switch of claim 11. Therefore it is not clear if the full apparatus is required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16, it is not clear if the full apparatus is required (and even if applicant believes it is, why is it required if only the first switch is being implemented in the method?), and because the full apparatus is not required by the method, it is not further limiting the full apparatus claim.  Therefore it does not have proper dependency for 112d.
Regarding claim 17, it is not clear if the full apparatus is required (and even if applicant believes it is, why is it required if only the first switch is being implemented in the method?), and because the full apparatus is not required by the method, it is not further limiting the full apparatus claim.  Therefore it does not have proper dependency for 112d.
Regarding claim 18, it is not clear if the full apparatus is required (and even if applicant believes it is, why is it required if only the first switch and second switch are being implemented in the method?), and because the full apparatus is not required by the method, it is not further limiting the full apparatus claim.  Therefore it does not have proper dependency for 112d.
Regarding claim 19, it is not clear if the full apparatus is required (and even if applicant believes it is, why is it required if only the first switch and second switch are being implemented in the method?), and because the full apparatus is not required by the method, it is not further limiting the full apparatus claim.  Therefore it does not have proper dependency for 112d.
Regarding claim 20, it is not clear if the full apparatus is required (and even if applicant believes it is, why is it required if only the first switch and second switch are being implemented in the method?), and because the full apparatus is not required by the method, it is not further limiting the full apparatus claim.  Therefore it does not have proper dependency for 112d.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 11-15 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of: 
at least one auxiliary resistance comprised within a bypass line configured to bypass the at least one load resistance and the second switch as claimed in combination with all other limitations of claim 11.
The best prior art:
Kanno et al. (US 20210272395) teach providing a second detection means that detects a load abnormality by calculating the resistance value of the load from information of the power supply voltage applied to the load, in addition to a first detection means that detects an overcurrent state that indicates the load abnormality using only current value information, it is possible to detect an overcurrent indicating an abnormality of the load even when the power supply voltage applied to the load is low.
Kanno et al. does not teach the limitations above.
Yoshidomo et al. (US 20150188487) teach The present invention relates to a failure detection device, a failure detection system, and a failure detection method for a bypass diode included in a photovoltaic module.
Yoshidomo et al. does not teach the limitations above.
Kawamura (US 20190086464) teach A ground fault detection apparatus connected to an ungrounded battery supplying power via a step-up circuit to a load and calculating insulation resistance of a system provided with the battery to detect a ground fault includes a capacitor, a set of switches switching among a V0 measurement path, a Vcn measurement path, and a Vcp measurement path, a bypass resistor connected in parallel with the negative-electrode-side insulation resistance via a normally open switch, and a control unit configured to, when the insulation resistance is to be calculated based on a charge voltage measurement value of the capacitor in each of the measurement paths. 
Kawamura does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858